Pound, J.
Plaintiff entered into a written contract with the defendant dated May 27, 1907, to “ sow sufficient seed on safe and suitable soil and grow eight acres of sugar beets ” in the town of Ridgeway, Orleans county; to properly prepare the soil before sowing and follow the instructions of the defendant printed on the back of the contract as to plowing, fitting, sowing, cultivating, weeding, thinning, plowing out, pulling, topping, etc., and to deliver the beets to the defendant in accordance with the terms of the contract. Defendant agreed to pay therefor at the rate of $5 the ton.
The contract provided that “ in case of failure to live up to this contract any loss of beets is to be adjusted on a basis of $25 an acre * * * this to be regarded as liquidated damages for the breach thereof.”
Plaintiff sowed eight acres, according to contract, but there was a total failure of crop on four acres, due to no default on the part of the plaintiff, but attributed to drought.
Plaintiff delivered to defendant the crop raised by him of the contract value of $145.19, for which, less $78.95 advanced for seed, etc., he now sues.
Defendant pleads as a counterclaim liquidated damages by reason of the failure of the crop on four acres to the amount of $100.
The question is as to the proper construction to be placed upon the liquidated-damages clause above quoted.
The general rule is that, where an absolute executory contract has been made, the contractor is not excused by inability to execute it, caused by unforeseen accident and misfortune, but must perform or pay damages, unless he has protected himself against such contingency by stipulation in the contract. Thus it has been held that, under a contract to raise and deliver a specified quantity of beans, no particular land on which they are to be raised being specified, destruction by unexpected early frosts of so much of the promisor’s crop that he could not deliver would not excuse non-performance. Anderson v. May, 50 Minn. 280.
But, as stated by Martin, J., in Herter v. Mullen, 159 N. Y. 44: “ There are many eases where the courts have implied a condition in a contract to the effect that a party is *365relieved from its terms where its performance has, without his fault, become impossible. The principle upon which these cases are based is that, when the contract was made, the parties contemplated that the condition which subsequently existed might arise and render performance impossible, and that the implied condition is to be construed as a part of the existing contract, and thus the party is relieved from .liability in case that condition arises.”
Thus, when the contract was to deliver 200 tons of a particular crop of potatoes to be grown on a particular farm and, before delivery, the crop was destroyed by blight, it was held that, as the thing to be delivered was liable to perish, there was an implied condition that, if the delivery became impossible owing to the thing perishing without default of the seller, he would be excused. Howell v. Coupland, L. R. 9 Q. B. 462.
The contract in suit is not a contract to deliver a certain quantity of beets absolutely; nor, on the other hand, is it, in terms, a contract to deliver a specific crop merely. The language is broad enough to be construed as an absolute agreement to grow eight acres of beets in the town of Ridgeway and deliver them to the defendant.
Nevertheless, the contract is prepared on one of the defendant’s printed forms and contains the minutest instructions for the defendant a.s to the proper soil, method of planting, cultivating, delivery, etc. Plaintiff has “ lived up to ” his contract by following all these instructions. The reasonable inference is that it was the performance of these conditions, only, that the parties had in mind when the stipulation for liquidated damages was made, and that the contract is one for a crop to be raised according to defendant’s specific instructions and is subject to the implied condition that, if the seeds planted failed to grow on a portion of _ the land selected in accordance with such instructions by reason of drought or other climatic conditions over which the plaintiff had no control, performance would be excused.
Plaintiff is entitled to judgment.
Judgment accordingly.